OPINION OF THE COURT
MANSMANN, Circuit Judge.
In these cross appeals we are asked to resolve a direct conflict, of constitutional proportions, between a public school district and a religious organization, over the use of school facilities. The dispute comes *1369to us from a final order of the district court granting a permanent injunction which enjoined the Centennial School District from refusing to open the facilities of the William Tennent High School to groups wishing to engage in religious speech. Centennial appeals the grant of this permanent injunction, claiming that it is not constitutionally required to open its facilities and, in fact, is mandated by the establishment clause to exclude at least certain types of religious speech. The beneficiary of the permanent injunction (“Student Venture”) cross appeals on the ground that the district court stopped short; it contends that the district court erred when it did not include worship and distribution of religious literature within the mandate of the injunction. Because we find that Centennial, by its policy and practice, created a designated open forum and that the establishment clause is not violated by Student Venture’s use of the school facilities, we will affirm the grant of the permanent injunction and will remand this matter to the district court to modify the injunction to include these additional categories of speech.
I.
This dispute arose when Student Venture, an evangelical Christian Youth Organization which is a subsidiary of the Campus Crusade for Christ, Inc., was denied permission to rent the auditorium of the William Tennent High School for the evening of October 31, 1987. Student Venture sought use of the auditorium for a performance of a well-known illusionist/magi-eian, André Kole. Kole often appears as a traveling representative for Campus Crusade. He performs and then, after an intermission when anyone may leave, he delivers an account of his investigation of the miracles of Christ and how his discovery that Jesus Christ was who he claimed to be changed the course of Kole’s life.
The Centennial School District denied Student Venture’s request to use the auditorium, citing School District Policy 6.2.D which stated that “Pennsylvania law specifically prohibits the use of school facilities for religious services, instruction, and/or religious activities.”1 Student Venture then filed suit in the U.S. District Court for the Eastern District of Pennsylvania, claiming that denial of the use of the facility violated its first amendment freedoms of speech and assembly, the fourteenth amendment’s equal protection clause, and both the free exercise and establishment clauses of the first amendment.
On October 28, 1987, the district court issued a preliminary injunction enjoining Centennial from refusing to rent public school facilities to groups or individuals solely because of the religious content of their speech. Centennial was also enjoined from refusing to rent to Student Venture and the Kole performance went forward on October 31st.
The district court’s issuance of the preliminary injunction was based on the conclusion that Centennial had created an “open forum” for free speech and assembly at its school facilities by renting them to a wide range of community groups. Given this open forum, Centennial could not refuse to rent to a group solely because of the religious content of the group’s message. Gregoire v. Centennial School District, 674 F.Supp. 172, 179 (E.D.Pa.1987) aff'd without opinion, Appeal of Centennial School Dist., 853 F.2d 917, 918 (3d Cir.1988).
On March 8, 1988, Centennial revised its guidelines for facilities use. The new policy purports to limit access to those organizations, groups, and activities which are compatible with the mission and function of the school system. The revised policy does not permit the use of high school facilities for religious services and imposes a ban on the distribution of religious literature.
On the ground that it would request use of the Centennial facilities again for religious purposes, Student Venture sought to have Centennial’s facilities use policy en*1370joined and a permanent injunction issued prohibiting Centennial from preventing its access to school facilities based on the religious content of its message. The district court granted permanent injunctive relief on November 30, 1988, relying again on the open-forum analysis; Gregoire v. Centennial School District, 701 F.Supp. 103 (E.D.Pa.1988). Centennial appeals from this final injunctive order.
Following the grant of injunctive relief, Student Venture filed a Motion for Clarification in the district court, asking that the court’s order be amended to enjoin Centennial from prohibiting religious “worship” as well as religious “speech” and from barring distribution of religious literature at school facilities. On July 25, 1989, the district court denied this motion and Student Venture appeals.
These appeals require that we resolve complex issues of constitutional law, balancing a claimed violation of first amendment rights against a substantial first amendment defense. Where, as here, the facts are not in dispute and the parties challenge the choice, interpretation, and application of legal precepts, our review is plenary. Universal Minerals, Inc. v. C.A. Hughes & Co., 669 F.2d 98, 101-02 (3d Cir.1981). Recognizing that our decision will have significant import for school districts throughout this circuit, we turn to the issues presented on appeal.
II.
There is no question that religious discussion and worship are forms of speech and association protected by the first amendment. Widmar v. Vincent, 454 U.S. 263, 102 S.Ct. 269, 70 L.Ed.2d 440 (1981). There is also no question that Centennial seeks to exclude Student Venture and other religious organizations from its facilities based on the content of their speech.
We recognize at the outset that a school district is under no obligation to open its facilities to expressive activity by outsiders. “The state, no less than a private owner of property, has power to preserve the property under its control for the use to which it is lawfully dedicated.” Perry Educ. Assn. v. Perry Local Educators’ Ass’n., 460 U.S. 37, 46, 103 S.Ct. 948, 955, 74 L.Ed.2d 794 (1983). It is when the government opens facilities not generally available to the public that legal questions relating to equal access arise.
This established, we turn our focus to the issue at the very center of this litigation: what are the legal characteristics of the forum created by the school district at William Tennent High School? Limitations which the government may lawfully place on classes of speech vary, depending upon whether the relevant forum is determined to be a traditional open forum, a public forum created by government designation or a non-public forum.
The “traditional public forum” has been defined in terms of places such as streets or parks which “have immemorially been held in trust for the use of the public and, time out of mind, have been used for purposes of assembly, communicating thoughts between citizens, and discussing public questions.” Hague v. CIO, 307 U.S. 496, 515, 59 S.Ct. 954, 964, 83 L.Ed. 1423 (1939). Regulation of speech in a traditional public forum must pass muster under a strict scrutiny analysis; the regulation must be narrowly drawn to serve a compelling state interest. Carey v. Brown, 447 U.S. 455, 461, 100 S.Ct. 2286, 2290, 65 L.Ed.2d 263 (1980).
A “designated open public forum” is created when public property is intentionally opened by the state for indiscriminate use by the public as a place for expressive activity. A state is not required to maintain the open character of the facility indefinitely. Perry, 460 U.S. at 46, 103 S.Ct. at 955. While the facility is open, however, content-based,regulation of speech is subject to the same strict scrutiny analysis applied in the traditional public forum.
The third forum category recognized in the first amendment context is the “non-public forum.” This forum exists when publicly-owned facilities have been dedicated to use for either communicative or non-communicative purposes but have *1371never been designated for indiscriminate expressive activity by the general public. United States Postal Serv. v. Council of Greenburgh, 453 U.S. 114, 101 S.Ct. 2676, 69 L.Ed.2d 517 (1981). Content-based regulation in this category is examined under the “reasonable nexus” standard. “Control over access to a non-public forum can be based on subject matter and speaker identity so long as the distinctions drawn are reasonable in light of the purpose served by the forum and are viewpoint neutral.” Cornelius v. NAACP Legal Defense & Educ. Fund, 473 U.S. 788, 806, 105 S.Ct. 3439, 3451, 87 L.Ed.2d 567 (1985).
Neither party before us argues that the William Tennent High School facilities constitute a traditional public forum. The parties join issue over whether Centennial has created a designated open forum, thus implicating strict scrutiny of its decision to exclude Student Venture, or whether it has, instead, maintained a closed forum in its high school facilities from which content-based exclusions may be made so long as there is some rational basis for the exclusion. Centennial argues that elementary and secondary schools occupy a unique status for purposes of the first amendment and that courts have been reluctant to characterize either as an open forum.
In order to resolve this conflict, we look to those cases in which courts have undertaken public forum analysis to fix the appropriate standard of constitutional review. While the parameters of the public forum doctrine are, at the edges, imprecise, we believe that the line of cases in which this doctrine has been developed and applied requires a finding that Centennial has created a designated open forum in the William Tennent High School facilities and that its content-based exclusion of Student Venture’s expressive activities must be examined against the strict scrutiny standard.
III.
The Supreme Court in Perry and in Cornelius validated the use of forum analysis to achieve a balance between the government’s interest in limiting the use of its property and the interests of those seeking access. Cornelius, 473 U.S. at 800, 105 S.Ct. at 3447. In these cases, the Court identified several factors to be considered in determining whether a particular forum should be categorized as open or closed. We first examine these factors in general terms in order to establish a framework for the evaluation of this case.
The first relevant factor is governmental intent. We must evaluate “the policy and practice of the government to ascertain whether it intended to designate a place not traditionally open to assembly and debate as a public forum.” Id. at 803, 105 S.Ct. at 3449. The nature of the property and its compatibility with expressive activity provide additional information bearing on intent. Id. at 802, 105 S.Ct. at 3448 (intent to create a public forum will not be inferred when the nature of the property is inconsistent with expressive activity).
A second factor relevant to categorizing a forum as open or closed is the extent of use granted. We must determine, by examining Centennial’s policy and practice, whether use of its facilities is open to “all comers” or whether it has been limited by well-defined standards tied to the nature and function of the forum. Perry, 460 U.S. at 46-47, 103 S.Ct. at 955-956.
Consistency in granting or refusing access to the forum is also important to proper classification. Any permission procedure and its application to similarly situated speakers must be considered in evaluating consistency. See Cornelius, 473 U.S. at 804-05, 105 S.Ct. at 3450-51 (consistent application of requisite permission procedure and lack of. evidence suggesting that granting permission was merely ministerial were factors in finding closed forum).
Using the Supreme Court’s forum guideJ lines as a framework for analysis, we turn to the facts of this case in order to determine whether the district court erred in concluding that Centennial created a designated open forum in the facilities of the William Tennent High School.
*1372IV.
A.
Our first focus in categorizing the forum is on the school district’s intent in opening its high school facilities to outside groups.2 Both Perry and Cornelius make clear that “[t]he government does not create a public forum by inaction or by permitting limited discourse, but only by intentionally opening a non-traditional forum for public discourse.” Cornelius, 473 U.S. at 802, 105 S.Ct. at 3449. We are directed to examine Centennial’s policies, its practice, the nature of the high school property, and the compatibility of the property with expressive activity in order to determine the government’s intent. Id. We turn first to Centennial’s facilities use policy.
The policy in effect at the time of Student Venture’s application for rental listed the following groups as qualifying for use of Centennial’s facilities without charge:
1. community youth groups under proper supervision,
2. staff groups,
3. home and school and/or parent/teacher associations,
4. civic and cultural organizations, and
5. booster organizations.
Other organizations were able to use school facilities on payment of a fee. Pursuant to this policy, Centennial granted building access to over sixty-five groups, including the Bloodmobile, scouting groups, YMCA, cheerleaders, dance groups, twirlers, the symphony, and to other groups for testing and photography sessions. The building was also used as a meeting place for parent groups, the County Board of Elections, and at least two labor unions. Adult education and college classes were held in the school classrooms in the evening. Centennial summarized use of its high school facilities during the 1986-87 school year as follows:
From the foregoing it can be seen that the facilities of the Centennial School District continue to be used extensively by the community.... The buildings and grounds of Centennial will continue to be made available to all groups in accordance with the [facility use policy].
The only explicit exclusion to this wide access policy was found in Regulation B.17 which imposed a ban on the use of school facilities for religious purposes. Despite this prohibition, Centennial permitted religious courses in its adult education program, offering instruction in many areas including metaphysics and meditation, psychic abilities, tarot, and parapsychology.3
It was while this policy was in effect that Student Venture sought and was denied access to the high school auditorium based on the religious content of its proposed message. Student Venture then sought a preliminary injunction which was granted by the district court.
Pending consideration of a permanent injunction, Centennial revised its facilities use policy. This revised policy, in effect at the time of the district court’s issuance of the permanent injunction, is still in use.
This current policy permits the following groups, among others, to use its facilities:
Centennial resident civic, cultural and service organizations having a majority of Centennial resident membership and/or an on-going connection with the Centennial community,
a. Civic: Centennial neighborhood associations organized for the purpose of discussion of neighborhood affairs.
*1373b. Cultural: Centennial resident music, artistic, player associations organized for the purpose of rehearsal, performance of music compositions, plays or art displays.
c. Centennial Resident Service Organizations: Rotary, Kiwanis, Lions, Jr. Chamber of Commerce and like nonsectarian service organizations.
The policy also permits school facilities to be used by “community based employee associations and labor unions (limited to members only) for meetings only” and “commercial profit making ventures which charge admission or sell tickets for the staging of plays and/or musical performances suitable for general audiences.” Adult education and college classes are also conducted at the school. The revised policy states that “persons or groups seeking an ‘open forum’ for free expression of ideas may make special arrangement to rent classroom space ... to teach such ideas in an objective manner through the Evening School Director.”4
Section V of the revised policy also creates a limited open forum immediately after school for student participation in accordance with the terms of the Equal Access Act, 20 U.S.C.A. §§ 4071 et seq.5 The policy reads in part:
A. Student Participation
A ‘limited open student forum’ (meeting) may be requested by any secondary student or students enrolled in the Centennial school district who desire(s) to voluntarily initiate a meeting ... in order to peacefully and with appropriate decorum discuss religious, political, philosophical or other topics which are not related to the curriculum, and wherein the School District or its employees will not be involved in any way in such sponsorship or discussion....
B. Non-School Person or Non-School Group Participation in the Limited Student Forum
1. No non-school person or non-school group shall be admitted to any limited open student forum without the written invitation and consent of the student or students initiating the meeting and advance school board approval
2. Any non-school person or non-school group seeking to participate in any way in the open student forum shall provide the required certificate of insurance....
While the revised policy explicitly provides for religious discussion in several contexts, it also retains clauses purporting to exclude certain categories of religious speech:
c. In any event, religious service (defined to include the invocation of, worship to, prayer to, or adoration of a diety [sic]) is prohibited.
d. The sale or distribution of Bibles, testaments, scriptures or religious literature is prohibited.
Although Student Venture programs such as the Kole performance arguably do not fall within the specific ban of the new policy, Centennial has effectively excluded these by including in its policy clause “(lc)” which effectively denies auditorium rental to non-profit and charitable organizations. Centennial admits that this “non-profit” language is designed to exclude programs such as the one previously sponsored by Student Venture.
Centennial contends that its policies clearly establish that it did not intend to designate an open forum in its high school facilities. Centennial argues that while it has created limited fora in certain contexts, its overall policy evinces a clear intention to maintain a closed forum with facilities access restricted to those groups whose pur*1374pose is consistent with the educational mission of the school and its functional place in the community. Centennial asserts that this intent, as expressed in its policy, must weigh in favor of our finding a closed forum at William Tennent High School.
While the Supreme Court in Perry, and Cornelius opined that intent, as evidenced by a government’s statements, is a factor to be considered in forum classification, it also made it clear that the forum inquiry does not end with the government’s statement of intent. To allow, as would the dissent, the government’s statements of intent to end rather than to begin the inquiry into the character of the forum would effectively eviscerate the public forum doctrine; the scope of first amendment rights would be determined by the government rather than by the Constitution. Any forum classification must be rooted in the facts of the particular case; forum classification “should be triggered by what a school does, not what it says.” Board of Education v. Mergens, — U.S. at -, 110 S.Ct. at 2369 (quoting 130 Cong.Rec. 19222 (1984) (statement of Sen. Leahy)). Cornelius and Perry direct that we look, therefore, not only at what Centennial says in its policy but at how that policy has been applied. Policy and practice are relevant in determining the government’s intent. See, Perry, 460 U.S. at 37, 103 S.Ct. at 948 and Cornelius, 473 U.S. at 802, 105 S.Ct. at 3448.
Centennial contends that, despite having granted access to many diverse groups, it did not intend to create an open forum; it created instead a closed forum with access properly restricted to those groups whose purpose is consistent with the educational function and mission of the school. Centennial takes the position that the first amendment is not offended by reasonable content classifications rationally related to this mission. In formulating this argument Centennial relies primarily on Perry. In Perry, the school district granted access to the interschool mail system and teacher mailboxes to the teachers’ duly elected bargaining representative while denying access to a rival union. The school district had allowed the mail system to be used by parochial schools, church groups, the YMCA and cub scout groups. The Supreme Court concluded that the school mail facilities constituted a closed forum and upheld the school district’s content-based regulation on the use of the facilities.
Centennial argues that the access it grants to outside groups is limited to groups “of exactly the same character” as those in Perry. It has, it says, limited a non-public forum to activities compatible with the intended purpose of the property. The content-based classification imposed is said to be necessary to preserve neutrality in the public school setting. Centennial argues in its brief that “[sjchools have a powerful interest in rising above religious and political contests.... [Sjchools must jealously guard against both the practice and appearance of religious, racial or political partisanship.”
We recognize the accuracy of Centennial’s conclusions regarding appropriate content restrictions in a closed forum but believe, however, that the breadth of access granted by Centennial in its current policy exceeds that of Perry and undercuts Centennial's contention that it has granted access only to those groups compatible with the school’s educational mission.
While it stresses the need for religious and political neutrality, Centennial has opened its evening program to religious discussion and has granted access to politically active groups, such as neighborhood associations, labor unions and civic organizations such as the Rotary. Centennial has also opened its doors to dramatic and musical performances by commercial profit-making ventures. These performances are not required to relate to school or civic purposes. Civic organizations, which have taken stands on politically divisive issues, are also permitted to meet at the high school. The definition of the groups falling within the “educational mission of the school” is so vague that Centennial has virtually unlimited discretion in deciding which groups qualify and which do not. The term “civic” can be stretched or contracted to fit whatever the school district *1375decides. The Court in Mergens outlined the problems associated with definitional overbreadth in the context of the Equal Access Act. We believe that the Court’s conclusions, although confined to the Act, bear on the issue raised here:
Allowing ... a broad interpretation of ‘curriculum-related’ would make the [Act] meaningless. A school’s administration could simply declare that it maintains a closed forum and choose which clubs it wanted to allow by tying the purposes of those clubs to some broadly defined educational goal. At the same time the administration could arbitrarily deny access to school facilities to any unfavored student club on the basis of its speech content.
Mergens, — U.S. at-, 110 S.Ct. at 2369 (quoting Mergens v. Board of Education, 867 F.2d 1076, 1078 (8th Cir.1989)). If the concept of a designated open forum is to retain any vitality whatever, the definition of the standards for inclusion and exclusion must be unambiguous and definite. The clear category of groups or clear category of subject matter required in a closed forum is absent here, violating the mandate of Perry and the reasoning in Mergens. While it disavows an intent to create an open forum Centennial has, in reality, opened its doors to those groups substantially outside what is commonly thought of as the educational mission of the school and has gerrymandered Student Venture out of Centennial facilities solely on the basis of the religious content of its program. “A public secondary school cannot simply declare that it maintains a closed forum and then discriminate against a particular ... group on the basis of the content of the speech of that group.” Id.
While the policy contains a permission procedure which might suggest that gerrymandering has not occurred and that substantive content-screening takes place, the record is devoid of evidence showing that any group other than Student Venture has ever been denied access to school facilities. The district court noted the lack of a clear standard for granting or denying access when it wrote:
Here, defendant has opened the school facilities for general use by community groups that have the widest definitional range in its stated policy and, indeed, by concluding the list of eligible groups in their priority of use sequence by using the term “others,” it can be presumed that there is virtually no limit on the groups that could apply for use of the buildings, subject, of course, to standards having to do with the protection and the security of persons, property, and the preservation of public resources committed to the school district. The school facilities here, subject only to the limitations of hours, administrative requirements of filing an application and paying the fees and costs, and conforming to the general standards regarding use that would not cause injury or damage to persons or property, though defi-nitionally “limited,” are for all intents and purposes a public forum from the vantage point of the protection of first amendment rights of free speech and association.
Gregoire, 674 F.Supp. at 177. The district court’s conclusions were unaffected by the mid-litigation policy revision:
Although Centennial claims in its papers before this court that its ‘new forum’ is no longer a forum open to the general public, a reading of the new policy demonstrates that Centennial has, despite its declared intention, adopted as its new policy another open public forum, as that term has meaning in the constitutional sense.
Gregoire, 701 F.Supp. at 106.
In reaching this conclusion, the district court relied, in part, on the reasoning of the Supreme Court in Widmar. There the Court ruled that where the University of Missouri at Kansas City had officially recognized over 100 student groups and had given them access to university facilities, it had created a designated public forum. The university could not, therefore, exclude a student religious organization without a showing that the exclusion was necessary to serve a compelling state interest and narrowly drawn to achieve that end.
*1376Centennial argues that Widmar does not control here. First, Centennial contends that where the University in Widmar intended to create an open forum but believed that it was constitutionally required to exclude religious groups, Centennial never intended to create an open forum but instead sought to limit access in accordance with the particular function of the secondary school.
Throughout the course of this litigation Centennial has refined and narrowed its position, arguing that despite the breadth of access granted, it has consistently evaluated each applicant against a definable standard relating to the function and mission of the school. Centennial’s distilled position is that the critical factor separating Centennial from other users is not religion per se. The exclusion is based, not on the religious nature of Student Venture’s speech, but on the element of conversion and the attempt to influence students inherent in the Student Venture program. Centennial asserts that it is this conversion element that sets Student Venture’s speech apart from the wide spectrum of other speech permitted at William Tennent High School; its message alone is directed to students and is said to have this conversion component. Expressive activity by other groups is limited to the members of those adult groups or classes and, therefore, has no tendency to influence high school students toward a particular point of view. Centennial argues that it grants access to most groups because most groups do not have a conversion message. Limiting access to those groups not engaging in conversion speech, Centennial contends, is especially important in the secondary school where a conversion message is likely to undermine the school’s interest in neutrality and to have an undue influence on impressionable youth.
Centennial argues that when its access policy and practice are viewed in light of this narrow criterion for exclusion, the wide access granted to other groups does not undermine its position that it maintains a closed forum with access tied to the purpose and mission of the school. The mission of the school in this view is one of preserving an image of neutrality vis-á-vis impressionable students and concerned parents. While this argument has a ring of logic, the facts of this case just do not support it.
When we view the school’s access policy and practice in terms of this now narrowly defined criterion of exclusion, we note that, consistent with its definition of the school’s mission, Centennial has supported religious speech in a number of contexts. Religion may be the theme .of dramatic or musical productions, so long as these productions are not sponsored by a non-profit or charitable organization. Most critical to our evaluation of Centennial’s purported reasons for excluding Student Venture is the fact that Centennial has also created an open forum for religious discussion in its evening classes and in the afternoon student activity period to which outsiders may be invited. Presumably, André Kole could come to the student open forum and present exactly the same program as that which is the subject of this litigation. What a student may not hear in the auditorium on a Saturday evening he may, consistent with Centennial’s policy, hear in a school classroom with school staff present, immediately after classes. It is illogical to suggest that religious speech which is consistent with the mission and purpose of the school in the afternoon must be excluded as inconsistent when it takes place on a Saturday evening in the school auditorium.6
We note, too, that Centennial’s policy does not support its contention that it has evaluated or made an effort to evaluate *1377access requests in accordance with the newly articulated conversion criterion. By the terms of the policy, rental of school facilities is closed to all religious groups, regardless of the lack of a conversion message. Unlike neighborhood associations, civic groups, and labor unions, members of religious groups are denied the right to use school facilities to speak and meet with each other.7 As we have noted, the policy explicitly prohibits, with certain notable exceptions, non-profit and charitable organizations from renting its facilities.8 This policy provision thus reaches not only potentially divisive speech to students which might be said to impair the neutrality interest of the school, but also excludes speech to students or other audiences which does not contain a conversion element and may be highly relevant to the school’s education program.
B.
Despite the imprecise drafting and application of its policy, and the fact that outsiders may, consistent with policy, present information similar to that conveyed by Student Venture in after school activity periods, Centennial argues that we are precluded from finding that it intended to create a designated open forum because the facilities in question are those of a public secondary school.
We recognize that the nature of the property and its compatibility with expressive activity are factors bearing on intent and that many public forum decisions have been grounded on these factors. There can be no real dispute, however, that the school facilities, after-hours, are compatible with expressive activity. A vast amount of expressive activity takes place now and has taken place in these facilities. The question becomes, then, whether there is something about the nature of the public secondary school which invalidates the district court’s forum conclusions.
Centennial argues that the district court erred in extending Widmar to the secondary school setting. Widmar, it contends, has no application outside the university. In support of this proposition, Centennial cites our decision in Student Coalition for Peace v. Lower Merion School Dist., 776 F.2d 431 (3d Cir.1985).
In Student Coalition for Peace, the school board refused to allow a group of students to hold a peace fair on one of the school’s athletic fields although the board had allowed non-school groups to conduct Memorial Day and athletic events on the field. We found that no public forum had been created by these limited other uses and that the board’s desire to avoid the appearance of political favoritism was valid justification for limiting speech in this nonpublic forum. We grounded our decision on the facts of that case and found that the school board had not opened the property to public use so as to create a limited forum. We did not take the position that a public forum could not be created in a secondary school, i.e., that a Widmar open forum could not exist in a secondary school facility. Instead, we undertook the same forum analysis set forth here and, on different facts, with much more limited access, found that no public forum had been created.9
*1378While public secondary schools in general may not possess many of the characteristics of a traditional public forum, the William Tennent High School does, as a result of school board action, resemble a university in some critical ways. Indeed, Centennial has freely granted its students access to school facilities co-extensive with those available to university students in Widmar. Thus we find nothing about this secondary school per se to invalidate the method of forum analysis employed in Widmar. In light of the Supreme Court’s decision in Mergens it is now clear that a secondary school may, by its acts, create a public forum implicating the same constitutional rules set forth in Widmar.10
V.
On the facts of this case, we find that the Centennial school district has created a designated open forum for speech such as that presented by Student Venture. We arrive at this conclusion having examined each of the factors integral to public forum analysis as identified in Perry, Cornelius and Widmar.
We do not believe that these cases require that we give conclusive effect to Centennial’s contention that it maintains a closed forum. We cannot conclude that, because there is new exclusionary language in the wording of the revised policy, we are precluded from finding that the school district has created a designated open forum. If this is, indeed, what Cornelius requires, there is no longer a place in the law for the concept of the designated open forum; the government may, upon the most tenuous and internally inconsistent grounds, pick and choose those to whom it grants access for purposes of expressive activity simply by framing its access policy to carve out even minute slices of speech which, for one reason or another, it finds objectionable. We do not read either Perry or Cornelius as sounding the death knell for the designated open forum.
When Centennial originally sought a preliminary injunction seeking to bar Student Venture from use of its high school auditorium, it had in force a comprehensive facilities use policy which imposed a ban on the use of school facilities for religious purposes.11 Despite this limiting language in the policy, the district- court found that Centennial had created a designated open forum. As the dissent points out, “as a result of its finding of indiscriminate permission to use school facilities, the district court properly concluded that Centennial could not exclude Student Venture from using the auditorium ... in the absence of a compelling state interest.” (Emphasis added.)
Centennial’s mid-litigation revision of the facilities use policy in practical terms changed nothing. If it was correct for the district court to find that the grant of indiscriminate access to school facilities created an open forum under the old policy, it is inconceivable that the virtually identical, arguably expanded, access granted un*1379der the new policy would not lead to the same result. Centennial’s changed wording and strategic description of existing groups do not hold for us the magic which, in the view of the dissent, transforms the identical practice from unacceptable to acceptable.
We have weighed Centennial’s overt statements of intent, its policy, its practice of granting access pursuant to that policy, its consistency in applying the standards purportedly embodied in the policy, the reasoning underlying its grant or denial of access and the nature of this particular secondary school and its compatibility with the speech proposed here. On the basis of these factors, we conclude that, as to speech of the type embodied in the Kole performance, Centennial has not created a closed forum in the constitutional sense. The forum created is open and encompasses speech of the same character as that permitted in the afternoon student open forum periods.
While we do not take issue with the idea that speech which is appropriate and permissible in some public school contexts may be appropriately excluded from other contexts, we do believe that Centennial’s assumptions in opening its limited afternoon student forum and in permitting religious speech in other contexts bear on our analysis here. It is not the existence of religious discussion in some contexts per se which leads us to our holding. It is, instead, that the assumptions underlying the tolerance of religious speech in other contexts, particularly in the afternoon student forum, undercut the rationale advanced by Centennial for excluding religious speech from the high school auditorium during non-school hours.
In concluding that Centennial has not maintained a closed forum, we emphasize that the basis of our holding is narrow. Centennial must be consistent in granting facilities access: where it permits potentially divisive or conversion-oriented speech by outsiders to a student audience in school facilities in the afternoon and determines what this speech is consistent with the function and mission of the school system, it cannot, on maturity or “mission” grounds, exclude the same type of speech directed to the same audience from its facilities in the evening. Where it identifies student-directed conversion speech as its criterion for exclusion, it cannot reasonably allow some members of some groups to meet with each other and deny access to others whose speech does not implicate this conversion element.
VI.
As we have noted, content-based regulation of speech in an open forum must satisfy the strict scrutiny test. Cornelius, 473 U.S. at 802-03, 105 S.Ct. at 3448-50. An exclusion must be necessary to serve a compelling state interest and be narrowly drawn to achieve that end. Centennial claims that its exclusion of Student Venture withstands strict scrutiny analysis in that the exclusion is necessary to comply with the establishment clause of the United States Constitution. In making this argument, Centennial attempts to distinguish Widmar.
In considering whether a student religious group could be granted access to university facilities without violating the establishment clause, the Supreme Court in Widmar referred to the University of Missouri campus as “a forum generally open to the public,” 454 U.S. at 268, 102 S.Ct. at 273. It held that the University could open its doors to religious student groups without offending the establishment clause, concluding that university students were young adults and were “less impressionable than younger students and should be able to appreciate that the University’s policy is one of neutrality toward religion.” Id. at 274 n. 14, 102 S.Ct. at 276 n. 14.
Centennial here again argues that Widmar has no automatic application in the secondary school setting and that an action innocent at the university level may violate the establishment clause in the lower grades. Centennial sets forth in its brief that Widmar principles should be confined to the university setting, relying primarily on an asserted impressionability of the “children in the audience” at the
*1380Kole performance for whom the magic act is a “lure.” By upholding the constitutionality of the Equal Access Act which extended the principles of Widmar to secondary school student groups, the Supreme Court in Mergens has determined that the establishment clause does not prevent secondary school groups from meeting on school property immediately following afternoon classes. We must now determine whether the establishment clause concerns are somehow different where a religious organization is permitted to rent a secondary school auditorium during non-school, weekend, hours.
Establishment clause questions are governed by the three-prong test of Lemon v. Kurtzman, 403 U.S. 602, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971). To pass constitutional muster, the governmental policy “must have a secular legislative purpose; second, its principal or primary effect must be one that neither advances nor inhibits religion ...; finally, the policy must not foster excessive government entanglement with religion.” Id. at 612-613, 91 S.Ct. at 2111-12. The Lemon test may be applied more or less strictly depending upon the educational setting in which the speech arises. Trial courts must be “particularly vigilant in monitoring compliance with the Establishment Clause in elementary and secondary schools.” Edwards v. Aguillard, 482 U.S. 578, 583-84, 107 S.Ct. 2573, 2576-77, 96 L.Ed.2d 510 (1987). The emphasis in Aguillard parallels that in Widmar: younger students are impressionable, schools play an inculcation role and families entrust public schools with the education of their children, expecting schools to maintain religious neutrality.
We must determine whether, on the particular facts before us, Widmar would not control and that granting Student Venture access to the school auditorium would violate the establishment clause. We turn, then, to the Lemon test.
It is undisputed that in establishing its facility use policy and in granting access to a wide spectrum of outside groups, Centennial had no religious objective or nonsecular purpose. The first prong of the Lemon test is satisfied.
We next consider the second prong of the Lemon test, i.e., whether allowing access to Student Venture would have the effect of advancing religion. It is on this prong that Centennial rests its establishment clause defense. Centennial contends that its interest in maintaining a position of neutrality vis-a-vis its students and their parents would be fatally compromised by allowing Student Venture access to the high school auditorium; .its students are too impressionable to understand that allowing Student Venture to rent school facilities does not imply Centennial’s endorsement of the message presented. “[I]t is crucial that a government practice not have the effect of communicating a message of government’endorsement or disapproval of religion.” Lynch v. Donnelly, 465 U.S. 668, 692, 104 S.Ct. 1355, 1369, 79 L.Ed.2d 604 (1984) (O’Connor, J., concurring). We believe that Widmar and Mergens are relevant in evaluating Centennial’s establishment clause claim.
We note first Widmar’s conclusion that, in the university setting, granting a religious organization permission to use school facilities does not imply an endorsement of religious goals. In reaching this conclusion, the Court stressed the free access given to a broad spectrum of groups. This was seen as an “important index of secular effect.” 454 U.S. at 274, 102 S.Ct. at 277. In Widmar, the second prong of the Lemon test was satisfied.
We believe that it is satisfied here as well. Where groups seeking access to the high school facilities are treated equally, the message communicated “is one of neutrality rather than endorsement; if a State refused to let religious groups use facilities open to others, then it would demonstrate not neutrality but hostility toward religion.” Mergens, — U.S. at-, 110 S.Ct. at 2371.
By voluntarily creating a limited open forum for students in school facilities, immediately following school hours, with school monitors present, and allowing these same students to invite outsiders to be *1381present, Centennial has made a decisive judgment concerning the maturity of its high school and junior high school students and their ability to understand that granting access to a group does not imply endorsement of the message presented.12 Having made this maturity judgment about its students in a context where there are arguably strong indicia of school sponsorship, Centennial cannot now be heard to assert a lack of student maturity where the connection between the school and the event is far more attenuated. Student Venture’s proposed use of the auditorium is occasional only, is directed to high school students, and would take place during the evening hours.13 In this context, we believe that Justice O’Connor’s language in the plurality portion of the Mergens opinion is apposite:
[Tjhere is little if any risk of official state endorsement or coercion where no formal classroom activities are involved and no school officials actively participate. Moreover, petitioner's fear of a mistaken inference of endorsement is largely self-imposed, because the school itself has control over any impressions it gives its students. To the extent that a school makes clear that its [allowing use of its facilities] is not an endorsement of the views of the ... participants, students will reasonably understand that the school’s [granting access] evinces neutrality toward, rather than endorsement of, religious speech.
— U.S. at-, 110 S.Ct. at 2372 (citation omitted).
We also adopt the Supreme Court’s analysis in Widmar in considering the third prong of the Lemon test — whether granting access to Student Venture will promote excessive entanglement with religion. "The usual setting for an entanglement clause violation is when a state official, in order to avoid giving state aid to religion, must make determinations as to what activity or material is religious in nature, and what is secular and therefore permissible.” Bender, 741 F.2d at 555. A content-neutral access policy eliminates the need for these distinctions. As Widmar points out, prohibiting religious meetings may actually exacerbate entanglement. The Court’s comments concerning the university setting are instructive:
[t]he University would risk greater "entanglement” by attempting to enforce its exclusion of “religious worship” and “religious speech.” Initially, the University would need to determine which words and activities fall within “religious worship and religious teaching.” This alone could prove an impossible task in an age where many and various beliefs meet the constitutional definition of religion. There would also be a continuing need to monitor group meetings to ensure compliance with the rule.
Widmar, 454 U.S. at 272 n. 11, 102 S.Ct. at 275 n. 11 (citations omitted). We find nothing in the facts of this case weighing against the application of Widmar on this issue and thus conclude that there is no risk of excessive entanglement with religion in Centennial’s applying a content-neutral approach to facilities access in the evening hours. The third prong of the Lemon test, then, is satisfied.
Having undertaken the strict scrutiny analysis required by the facts of this case, we conclude that Centennial’s facility use policy excluding Student Venture from meeting and from renting school space is not narrowly drawn to achieve a compelling state interest. So long as Centennial maintains a limited student open forum to which outsiders may be invited, it expresses a judgment concerning its students’ ability to *1382distinguish neutral access from state sponsorship of the view expressed. Centennial cannot, therefore, rely on the impressionability of these same students as the basis for content-based exclusions from its facilities in the evening hours or as the basis for an establishment clause defense. Nor can Centennial reasonably argue that the Student Venture program is potentially divisive and inconsistent with the educational mission of the school where it would welcome the same program directed to the same audience in the afternoon setting.14 We will, therefore, affirm the district court’s grant of a permanent injunction in the appeal of Centennial School District.
VII.
The cross-appeal by Student Venture requires that we advance one step beyond where the district court stopped. In drawing a line between religious discussion and religious worship, concluding that discussion is within the parameters of the permanent injunction and worship without, we believe that the district court erred. As the majority in Widmar makes clear, both religious discussion and worship constitute speech protected by the first amendment. (Indeed, at oral argument, counsel for Centennial conceded that a distinction between religious speech and religious worship is untenable in an open forum and stated that Centennial did not stand on that distinction.) Both types of activity are permitted in the student open forum and we have been presented with no principled argument for excluding the same types of speech from school facilities in the evening. Attempting to draw a line between religious discussion and worship would only exacerbate establishment clause concerns, requiring Centennial to entangle itself in what would almost certainly be complex content-determinations. We believe that the neutrality interest of the school is best preserved where the government is content-neutral. Because the permanent injunction granted by the district court was too narrow in scope, we will remand this matter for entry of an injunction enlarged to conform to this opinion.
VIII.
Finally, we address Student Venture’s contention that the district court erred in failing to consider Centennial’s flat ban on distribution of religious literature:
d. The sale or distribution of Bibles, testaments, scriptures or religious literature is prohibited.
We begin with the legal principle that the right of free speech encompasses the right to distribute literature. Heffron v. International Society for Krishna Consciousness, 452 U.S. 640, 647, 101 S.Ct. 2559, 2563, 69 L.Ed.2d 298 (1981); Gillette v. U.S., 401 U.S. 437, 462, 91 S.Ct. 828, 842, 28 L.Ed.2d 168 (1971); Martin v. City of Struthers, 319 U.S. 141, 63 S.Ct. 862, 87 L.Ed. 1313 (1943); Murdock v. Pennsylvania, 319 U.S. 105, 111-112, 63 S.Ct. 870, 874-875, 87 L.Ed. 1292 (1943).
Having noted the explicit creation of a student limited open forum in the afternoon, we recognize that, consistent with our analysis of the claims set forth above, any content-based restriction on speech in this forum must be shown to be narrowly drawn to achieve a compelling state interest. Centennial has asserted no compelling interest supporting its ban on distribution of religious material and, therefore, in the afternoon student forum, the ban is unconstitutional. This conclusion does not affect Centennial’s right to “enforce regulations of time, place and manner of expression which are content-neutral, are narrowly tailored to serve a significant government interest, and leave open ample alternative channels of communication.” Perry, 460 U.S. at 45, 103 S.Ct. at 955.
The argument advanced by Centennial in support of its ban on religious material in contexts outside the student open forum context hinges again on its *1383argument that it maintains a closed forum and, in essence, may ban whatever it deems necessary for protection of impressionable children.15 We recognize the difficult role assigned to the school in achieving a balance between protecting its students and allowing them a measure of freedom necessary to intellectual development. While we can envision circumstances in which the school might have a compelling interest in shielding its students from indecent or inflammatory speech, we believe that, in the context of religious speech, Centennial’s prior judgments concerning its students’ maturity tip the balance away from the need for protection. We have concluded that Centennial has created an open forum in the William Tennent High School facilities and therefore cannot uphold the flat ban on all distribution of religious materials.
While Centennial has not raised an establishment clause defense in this context, we would, again through analogy to Widmar, find no violation of the Lemon three prong test.16 With respect to the distribution issue, then, we find that the permanent injunction issued by the district court was too narrow.
IX.
Having concluded that an open forum exists in the facilities of the William Ten-nent high school, we will affirm the district court’s grant of a permanent injunction but will remand this matter in order that the district court may issue a revised injunction drafted, in conformity with this opinion, to include religious worship and distribution of religious materials.

. This statement was apparently premised on the establishment clause of the Pennsylvania state constitution. On appeal Centennial does not base any part of its argument on Pennsylvania law.


. Although Student Venture has, in the past, sought access only to the high school auditorium, the parties have consistently defined the relevant forum to consist of all of the facilities at the William Tennent High School. Since Student Venture claims a right to general facilities access, our discussion presumes the adoption of the parties’ definition. "When speakers seek general access to public property, the forum encompasses that property." Cornelius, 473 U.S. at 801, 105 S.Ct. at 3448. We note that the dissent does not adopt Centennial’s definition of the relevant forum as "all the school property" but argues instead that there are several relevant fora, completely distinct from each other and implicating different legal precepts.


. Student Venture notes our decision in Malnak v. Yogi, 440 F.Supp. 1284 (D.N.J.1977) aff’d per curiam, 592 F.2d 197 (3d Cir.1979), which held that transcendental meditation is religion which, when taught to high school students as a part of the curriculum, violates the establishment clause.


. The policy specifically creates an open forum for evening adult education classes.


. This appeal does not present a challenge to the constitutionality or scope of the Equal Access Act. The parties do not base their arguments on the Act and our analysis does not turn on the Act per se. We note, however the Supreme Court’s recent decision in Board of Education v. Mergens, — U.S. -, 110 S.Ct. 2356, 110 L.Ed.2d 191 (1990). While the case before us involves issues not directly controlled by Mer-gens, we find the Court's logic instructive.


. The conversion element of Student Venture's speech is not clear from the record. It appears that Andre’ Kole performed his acts of illusion and, after an intermission, told of his investigation of the miracles of Christ and delivered a personal account of how he had come to his faith. There was no altar call or overt commitment sought. In support of its conversion argument, Centennial relies primarily on Student Venture’s amended complaint in which Student Venture admits evangelical Christian beliefs and characterizes the Kole program as one designed to entertain and present the Christian gospel message.


.We take issue with the dissent’s conclusory statement that "Centennial has a rational basis for distinguishing between the use of school facilities by Student Venture and their use by local special interest groups consisting of district residents whose families pay the tax bills.... While Student Venture has resident members, it is not an organization whose purpose is to serve the needs of the residents of the school district." Dissent at 1389 (emphasis added). This assessment of which organizations, labor unions, neighborhood associations, or religious groups, serve the "needs” of the Centennial school district is value laden and does not find support in the record.


. The dissent’s conclusion that most non-profit and charitable organizations would seek facilities access solely to proselytize or raise funds is, in our view, misplaced, and fails to take into account the public education function often served by these groups.


. Just as this case is not Student Coalition for Peace, it is not, as the dissent argues, Lehman v. City of Shaker Heights, 418 U.S. 298, 94 S.Ct. 2714, 41 L.Ed.2d 770 (1974), nor does Lehman undermine our conclusions regarding the forum here. The Court’s decision in Lehman supports the proposition that the nature of the property and its compatibility with expressive activity are *1378important in determining intent. Lehman had little to do with the different types of speech allowed but everything to do with the nature of the property. The Court in Lehman found that the city, rather than creating a public forum, was engaged in commerce and the restriction on political advertising was incidental to that effort. The Court found that during the twenty-six years of public operation, the Shaker Heights system had never accepted public issue or political advertising on the ground that its revenue could be jeopardized, the advertising might offend a captive audience, and favoritism concerns could arise in the context of allocating limited space. The rationale underlying the decision in Lehman does not, in our view, extend to this case.


. See also Bender v. Williamsport Area School Dist., 741 F.2d 538 (3d Cir.1984), vacated on other grounds, 475 U.S. 534, 106 S.Ct. 1326, 89 L.Ed.2d 501 (1986) (nothing precludes existence of public forum in a high school setting although the public forum is unlikely); Thompson v. Waynesboro Area School Dist., 673 F.Supp. 1379 (M.D.Pa.1987), affirmed by an equally divided court, (No. 88-5235, 3d Cir. May 31, 1989) (high school created limited public forum restricted to student groups); Country Hills Christian Church v. Unified School District, 560 F.Supp. 1207 (D.Kan.1983) (open forum created in elementary school).


. While the dissent characterizes this policy as “sketchy” the document consisted of some eleven pages detailing the terms under which facilities access would be permitted.


. The impressionability argument, even if it were persuasive in this context, cuts two ways. If we presume, as Centennial would have us do, that students and parents are incapable of understanding the lack of endorsement when equal access is granted, it is at least as likely that they will misapprehend the exclusion of religious speech as discrimination against religion.


. Our conclusions here are confined to the forum at issue. The concern expressed in the dissent concerning possible uses of elementary school facilities within the Centennial school district as a result of this opinion is without foundation.


. While we have predicated our analysis on the finding of a designated open forum and have, consequently, applied strict scrutiny analysis to the facts before us, we are by no means convinced that the reasons advanced by Centennial for excluding Student Venture could withstand review even under a rational basis standard.


. Despite the fact that a challenge to Centennial’s ban on distribution of religious literature was included in Student Venture’s Second Amended Complaint and was raised again at oral argument on the permanent injunction, the district court declined to resolve this issue on the merits. Centennial argues that a permanent injunction enjoining it from prohibiting distribution of religious literature will conflict with the Pennsylvania Court of Common Pleas' decision in Polster v. Centennial Joint School Board, 16 Bucks 492 (1967). In that case, the state court issued a permanent injunction enjoining Centennial from
distributing or permitting to be distributed on any public school premises ... copies of the Testament consisting of the King James Version of the New Testament and the Psalms and Proverbs of the Old Testament made for the Gideons ... and furnished to [Centennial] free of charge by the Gideons International for distribution.
Id. at 504.
We think it clear that the Polster injunction was directed to distribution of bibles in a manner that implies school endorsement, i.e., through school channels during school hours. That situation is not presented here where only after-hours distribution through non-school channels is contemplated. We do not believe that Centennial’s total ban on distribution of religious literature is mandated by Polster; indeed, Polster is inapplicable to the facts of this case.


. For a discussion of distribution of religious material in a related context, see, Thompson v. Waynesboro Area School Dist., supra, note 7.